Citation Nr: 0333572	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-15 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to service connection for fatty tumors.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2002 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in 
Huntington, West Virginia.  The RO denied entitlement to 
service connection for PTSD, gout, hiatal hernia, kidney 
stones and fatty tumors.  

In June 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
A transcript of this hearing is associated with the claims 
file.  

The issues of entitlement to service connection for gout, 
hiatal hernia, kidney stones and fatty tumors are addressed 
in the remand portion of this decision.

The Board notes that the veteran has filed a claim alleging 
that each of his five children are entitled to compensation 
for birth defects alleged to be the result of his exposure to 
Agent Orange.  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the VBA AMC for clarification, initial 
consideration, and any appropriate adjudicative action 
indicated.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The probative, competent evidence of record corroborates 
the incurrence of inservice combat stressors and supports a 
finding of service-related PTSD, with a superimposed major 
depression.


CONCLUSION OF LAW

PTSD (with superimposed major depression) was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(c), 3.304(f), 
4.125 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not reflect any treatment for 
psychiatric complaints.  Service personnel records reflect 
that the veteran served in Vietnam.  His Record of Service 
(DD-214) shows that he received the Combat Infantry Badge, 
the Bronze Star Medal, and the Vietnam Service Medal with a 
Bronze Service Star, among other awards.

VA hospital records reflect that the veteran was admitted to 
the VA hospital on October 9, 2002 for psychiatric complaints 
that primarily involved homicidal ideations towards a police 
officer who had angered him.  The admission records reflect 
complaints of paranoia and of hearing voices of people he had 
problems with.  He was initially diagnosed with anxiety with 
depression.  Over the course of hospitalization, he revealed 
that he was a Vietnam Veteran with a Bronze Star, and 
remained fixated with his homicidal thoughts.  He was noted 
to not use alcohol or drugs.  

On October 11, 2002 the diagnostic impression yielded was 
issues between paranoid delusions and PTSD.  He was placed on 
Trazodone and other medications.  He discussed some Vietnam 
related stressors which included being one of 3 survivors of 
a whole unit that was wiped out, as well as being involved in 
killing a large number of the enemy and stamping dead bodies 
with an identification marker.  His complaints however were 
noted to center around work disputes and he was noted to have 
paranoia that was multi focused.  On discharge date of 
October 18, 2002 the physician opined that the veteran did 
not meet the diagnosis of severe and persistent mental 
illness, including PTSD.  

A November 2002 VA mental health outpatient report reflects 
the veteran's complaints of feeling that the government was 
trying to kill him and his family.  He reported taking his 
medication regularly.  He complained of feeling harassed over 
an issue regarding an unpaid bill.  On examination, he was 
alert and oriented times four, his speech was coherent and 
relevant although he spoke very quickly.  His mood was 
somewhat depressed and his affect was flat.  There was no 
evidence of suicidal or homicidal thought.  He was assessed 
with major depressive disorder with psychotic features, 
paranoia, impaired judgment and poor impulse control.  

In December 2002 he reported to the mental health clinic as a 
walk in and asked for information about obtaining his medical 
records.  He expressed his belief that he had PTSD and was 
very upset at learning he had not been given this diagnosis.  
Other VA records from December 2002 reflect continued 
complaints of anxiety centered around a disputed motel bill 
and he expressed feelings of being harassed by his employer 
over it.  The assessment continued to be major depression.

In February 2003, the veteran reported to the VA mental 
health facility as a walk in and complained about issues 
regarding unemployment benefits.  His mood was depressed and 
he cried at one point.  He denied suicidal or homicidal 
ideations.  He was again assessed with major depressive 
disorder with psychotic features, paranoia, impaired judgment 
and poor impulse control.  




A July 2003 VA mental health outpatient referral examination 
reflects that the veteran was a combat veteran who was on 
medical leave due to a series of incidents where he had made 
threats of harm to fellow employees.  He indicated that this 
stemmed from a monetary dispute.  He continued to have 
complaints regarding a police officer that he felt was 
harassing him and his family members.  He also reported 
increasing nightmares about Vietnam since the conflict in 
Iraq had begun.  

He indicated that he had less than 5 nightmares per week for 
about 10 years.  He noted difficulty getting along with 
others, anger and intrusive thoughts.  He reported sleeping 
about 4 to 5 hours per night, and was easily awakened and 
startled by noises.  He noted that he was currently 
prescribed trazadone, olanzapine and citalopram for major 
depression.  He indicated that he had had problems with 
depression since 1987, but didn't begin treatment until about 
2 or 3 years ago.  

Prior to 1987 he had felt normal.  He reported a history of 
having been hospitalized after he had threatened to kill the 
police officer he thought was harassing him.  He currently 
denied having thoughts of harming others.  He reported 
auditory hallucinations that had begun three years ago, and 
had the most recent episode several months ago.  He also 
admitted to visual hallucinations since the 1980's.  He 
described his mood as "sad" and "depressed."  He also 
reported feeling nervous all the time.  

The veteran described currently sleeping less than 3 hours 
per night and daily flashbacks.  He described the panic 
symptoms and flashbacks as occurring several times weekly and 
up to daily in frequency.  He indicated that a lot of this 
was brought on by co-workers who played pranks on him by 
lighting firecrackers and blowing up coffee cans around him.  
He indicated that he could handle this if he were aware of 
it, but would be set off if they snuck up behind him.  He 
described becoming enraged and panicky at the same time.  He 
noted that his job also involved exposure to loud noises.  He 
indicated that he generally liked his work crew, but was 
stressed out by finances and the firecracker pranks.  

During this evaluation, the veteran was administered 
psychological studies and had scores which were elevated but 
within normal limits for a combat veteran.  The clinical 
picture shown by his test scores was of a patient in acute 
distress.  An underlying chronic depression was also 
indicated.  The diagnostic impression yielded was of a major 
depression superimposed on an underlying PTSD.  The Axis I 
diagnosis was PTSD, chronic, late onset, severe with 
psychotic features and major depression.  His GAF score was 
30.  

In June 2003 the veteran testified before the undersigned 
Veterans Law Judge at his Travel Board hearing.  He testified 
in more detail about his Vietnam stressors, including having 
to dispose of bodies of the enemy.  He acknowledged being one 
of three who survived his platoon being wiped out.  He 
indicated that he had recently been tested for PTSD and was 
currently receiving counseling at the Vet Center.  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  


Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case. 38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence. 38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 
3.303(a), 3.304.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  

Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  The 
reasons for granting or denying service-connection in each 
case shall be recorded in full. 38 U.S.C.A. § 1154(b).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 38 C.F.R. § 3.304(d).



The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis.  VA may 
issue regulations clarifying the types of activities that 
will be considered to fall within the scope of the term. 
VAOPGCPREC 12-99.

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of Sec. 
3.1(y) of this part will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor. 38 C.F.R. § 3.304(f), (effective 
prior to March 7, 1997).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

If the evidence establishes that the veteran was a prisoner-
of-war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) as amended effective March 7, 
1997, 64 Fed. Reg. 32807-32808 (June 18, 1999).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis. 38 C.F.R. § 4.125(a), 
effective November 7, 1996.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claims.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that sufficient evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

All available service medical records have been obtained, and 
the veteran has not alleged that additional service medical 
records exist that have not been associated with the claims 
file.  Service personnel records were obtained that show 
combat service.  VA medical records were obtained.  

In addition, in the June 2002 rating decision, the RO further 
notified the veteran of the evidence that is necessary to 
substantiate his claim.  In addition, the RO informed the 
veteran in the Statement of the Case and Supplemental 
Statement of the Case of the information, medical evidence, 
or lay evidence necessary to support his claim.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the rating determinations through the 
statement of the case, and other correspondence pertinent to 
the current claim.

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran.  Quartuccio v. Principi, 16 Vet 
App. 183 (2002)

Therefore, the Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).

In any event, any deficiencies in the duties to notify and to 
assist constitute harmless error and are not prejudicial to 
the appellant in view of favorable determination as further 
addressed below.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The balance of the probative evidence in this case weighs in 
favor of the veteran's claim.

The service personnel records, namely the veteran's DD-214 
showing that he received the Combat Infantry Badge and the 
Bronze Star Medal, as well as other medals reflecting service 
in Vietnam, lend credence to the veteran's allegations of 
stressors.  His stressors are noted to have included having 
been one of 3 survivors of a whole unit that was wiped out, 
as well participating in killing a large number of the enemy 
and disposing of large numbers of dead bodies with an 
identification marker.

Thus, the Board finds that the evidence reflects that the 
veteran has confirmed stressors related to his service.

The record also supports a diagnosis of PTSD.  On one hand 
the VA treatment records initially reflect differential 
diagnoses in October 2003 that included PTSD as well as of 
major depressive disorder.  The discharge report from his 
October 2002 hospitalization indicated that he did not meet 
the criteria for PTSD.  

The more probative evidence reflecting a diagnosis of PTSD 
comes from the July 2003 VA referral psychological 
evaluation.  The assessment of PTSD with a superimposed 
depressive disorder was made following a comprehensive 
interview and testing of the veteran.  This examination, 
which is the most recent evaluation of the veteran's current 
mental status and based on more thorough evaluation than 
previously done, thus outweighs the findings shown in earlier 
records.  

The Board finds that the probative, competent evidentiary 
record supports a grant of the claim of service connection 
for PTSD.  38 C.F.R. §§ 3.303(a), 3.304.

ORDER

Entitlement to service connection for PTSD (with superimposed 
major depression) is granted.

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  Among other things, the CAFC held that 
providing a 30-day response period to provide information and 
identify evidence to substantiate a claim was contrary to 
38 U.S.C.A. § 5103(b).

To date, the RO has not sent a notification letter 
specifically advising the appellant about the VCAA pursuant 
to Quartuccio.  The three duty to assist letters that were 
sent to the veteran in February 2001 make no mention of the 
VCAA, although the September 2002 Statement of the case does 
cite the VCAA.  Therefore, the RO's actions have not met the 
requirements of Disabled American Veterans, et al.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In addition to VCAA notice deficiencies, the Board notes that 
clarification is needed as to whether the veteran intends 
that the claims for entitlement to service connection for 
gout, hiatal hernia, kidney stones and fatty tumors are to 
include consideration as to whether these disorders are due 
to exposure to herbicides (Agent Orange).  

The veteran filed a claim for service connection for 
residuals of herbicide exposure, but did not name the 
specific disabilities after being asked to in a February 2002 
duty to assist letter.  However, in his June 2003 Travel 
Board hearing, reference was made to a claim for exposure to 
Agent Orange while addressing these issues.  (Hearing 
transcript p. 7)  Neither the September 2002 Statement of the 
Case (SOC) nor the March 2003 Supplemental Statement of the 
Case (SSOC) discuss the law concerning claims based on 
herbicide exposure; should the veteran confirm that he is 
seeking service connection on this basis, he would be 
entitled to have this adjudicated in a Supplemental Statement 
of the Case.  

Even if the veteran clarifies that he does not wish to pursue 
a claim for service connection for these remaining issues on 
appeal based on herbicide exposure, the SOC and the SSOC are 
deficient in that they failed to fully provide the veteran 
with all the applicable law addressing entitlement to service 
connection for the disorders at issue.  Specifically they 
have omitted basic service connection legal criteria cited in 
38 C.F.R. § 3.303 as well as the regulation regarding 
diseases or injuries incurred in combat under 38 C.F.R. 
§ 3.304 (d).  

Furthermore criteria regarding one year presumptive diseases 
under 38 C.F.R. § 3.307 and 3.309 were not addressed, despite 
the veteran's claims involving a kidney disorder and 
arthritis (diagnosed at different times as gout) which 
potentially would fall under this criteria.  

Finally, it appears that evidence may exist that has not been 
associated with this claims file.  The veteran's Travel Board 
testimony indicates that the veteran underwent medical 
testing for Agent Orange exposure in 1984.  An effort should 
be made to obtain this record as it could contain potentially 
pertinent evidence.  

Accordingly, this case is REMANDED to the VBA AMC for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).


2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he clarify 
whether he wishes any of his service 
connection claims remaining on appeal to 
be adjudicated to include consideration 
of whether the disabilities in question 
are secondary to herbicide exposure.  

4.  The VBA AMC should attempt to obtain 
copies of the medical records involving 
Agent Orange testing around 1984.  If 
such medical evidence is not available, 
that fact should be entered in the claims 
file.


5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L., No. 106-
475 is completed.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, to include conducting VA 
examinations if necessary, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
gout, hiatal hernia, kidney stones and 
fatty tumors to include consideration 
under 38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.307, 3.309 (2003).  This 
should include consideration of the 
presumptive criteria addressing herbicide 
exposure if found appropriate.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim for service connection.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



